TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 29, 2013



                                      NO. 03-11-00512-CV


                                  Christopher Zaal, Appellant

                                                 v.

                           Texas Department of Insurance, Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, FIELD, AND ABOUSSIE*
                AFFIRMED -- OPINION BY JUSTICE ABOUSSIE




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the district court’s judgment:

IT IS THEREFORE considered, adjudged and ordered that the district court’s judgment is in

all things affirmed. It is FURTHER ordered that the appellant pay all costs relating to this

appeal, both in this Court and the court below; and that this decision be certified below for

observance.


       *Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by
assignment. See Tex. Gov’t Code § 74.003(b)